--------------------------------------------------------------------------------

EXHIBIT 10.2
 
 
CAI International, Inc.
Steuart Tower
1 Market Plaza, Suite 900
San Francisco, CA  94105
Tel: 415-788-0100  Fax: 415-788-3430
www.capps.com
NYSE:  CAP
 

 
April 13, 2011
 
Timothy Page
5516 Aspen Street
Houston, TX 77081


Dear Timothy:


On behalf of CAI International, Inc., (“the Company”), I am pleased to offer you
the position of Chief Financial Officer. The purpose of this letter is to set
forth the terms of this offer.
 
 
1.
As the Company’s Chief Financial Officer, you shall be responsible for the
relations of the Company with financial institutions, including lenders, lessors
and owners of equipment managed by the Company and for the Company's financial
reporting.  You shall report directly to the Chief Executive Officer of the
Company, and shall also be responsible for any other duties which the Chief
Executive Officer may specify; provided that such duties are consistent with
your position as an executive officer of the Company. You shall perform and
discharge well and faithfully your duties and shall devote your full business
efforts and time to the Company.

 
 
2.
During your employment with the Company, the Company agrees to pay you as
compensation for your services, effective May ____, 2011 (the "Effective Date"),
an annual base salary ("Base Salary") of $350,000 payable on semi-monthly basis
in accordance with the Company’s standard payroll procedures. Subject to
approval by the Company’s Board of Directors, you may also be eligible for an
annual bonus targeted to 40% of your Base Salary. Such actual amount will be
determined based on your performance during the year and the Company’s financial
performance.



 
3.
Notwithstanding the above, for the Company's 2011 calendar year, you will
receive a minimum guaranteed bonus of 40% of your Base Salary prorated according
to your time of service with the Company during 2011. The bonus shall be payable
in the first quarter of 2012, at the time of payment of the other bonuses to the
Company's officers.  The bonus is contingent on your status as an employee in
good standing of the Company as of December 31, 2011.

 
 
4.
We will pay for the reasonable relocation expenses for your move from Texas to
the San Francisco Bay Area, and such amount shall be mutually agreed between you
and the Company. Relocation expenses will consist of travel expenses to the Bay
Area for you and your family, cost of termination of your home lease in Texas,
physical moving expenses contracted with moving company, cost of a relocation
consultant, as well as reimbursement for up to three months of reasonable
temporary housing expense while you find permanent housing in the San Francisco
Bay Area and your travel to and from Texas during such 3-month period. We
understand that you will endeavor to locate permanent housing as soon as
practicable.

 
 
 

--------------------------------------------------------------------------------

 
 
 
5.
We will recommend to the Board of Directors of the Company that, at the next
Board meeting, you be granted an incentive stock option entitling you to
purchase up to 30,000 shares of Common Stock of the Company at its then fair
market value.  Such options shall be subject to the terms and conditions of the
Company's Stock Option Agreement, including customary vesting requirements.

 
 
6.
During the term of your employment, you shall be eligible to participate in the
employee benefit plans and executive compensation programs made available by the
Company to its executive officers generally, including (without limitation) any
of the following plans if and when adopted and made available by the Board of
Directors: retirement plans, savings plans, deferred compensation plans, life,
disability, health, accident and other insurance programs, paid vacations (based
on 16 paid vacation days per year), and similar plans or programs subject in
each case to the generally applicable terms and conditions of the plan in
question and to the determination of any committee administering such plan or
program. The Company is under no obligation to maintain any such plans, and such
plans may be modified from time to time.

 
 
7.
In the event your employment is terminated by the Company without cause within
18 months from the Effective Date the Company shall pay you a lump sum amount
equal to one hundred percent (100%) of your Base Salary for the nine (9) months
immediately preceding the date of employment termination, and such payment to be
made within thirty (30) days after the date on which your employment with the
Company terminates.

 
 
8.
If the Company undergoes a Change in Control within a period of two years
following the Effective Date and you are terminated by the Company without cause
following such Change in Control, the Company shall pay you a lump sum amount
equal to one hundred percent (100%) of your Base Salary for the twelve (12)
months immediately preceding the date of employment termination, and such
payment to be made within thirty (30) days after the date on which your
employment with the Company terminates. However, you will be entitled to no
severance pursuant to this Section 8 if you continue to be employed by the
Company, a successor to the Company or an affiliate of the Company, twenty-four
(24) months after the closing of the Change in Control.

 
 
9.
For purpose of Section 8 above, "Change in Control" shall mean any of the
following transactions: (i) a merger or consolidation of the Company with or
into any other company or other entity (other than for the sole purpose of
changing the Company's state of incorporation); (ii) a sale in one transaction
or a series of transactions undertaken with a common purpose of all or a
controlling portion of the Company's outstanding voting securities or such
amount of the Company's outstanding voting securities as would enable the
purchaser to obtain the right to appoint a majority of the Company's Board of
Directors; or (iii) a sale, lease, exchange or other transfer in one transaction
or a series of related transactions undertaken with a common purpose of selling
all or substantially all of the Company's assets; provided, however, a private
sale of stock beneficially owned by Hiromitsu Ogawa, his spouse or his children
shall not constitute a Change in Control unless (after giving effect thereto) a
single party (or group of related parties) obtains control of the Company as a
result of such transaction.

 
 
10.
On the Effective Date, the Company will pay you a signing bonus in the total
amount $25,000, which shall be fully refundable to the Company in the event of
your resignation or your termination for cause by the Company within 12 months
from the Effective Date.

 
 
 

--------------------------------------------------------------------------------

 
 
 
11.
The Company will provide you with a parking space near the Company's place of
business in San Francisco.

 
 
12.
The Company will reimburse you for the premium due under your former employer’s
group health plan in accordance with Section 4980B(f) of the Code ("COBRA") for
which you, your spouse and dependent children (as applicable) are eligible
during the period beginning on the Effective Date and ending on the date you,
your spouse and dependent children (as applicable) become eligible to
participate in the Company’s group health plan.

 
 
13.
The severance provisions under Sections 7, 8, 9, 10, 11 and 12 shall be valid
for 24 months as from Effective Date.

 
 
14.
You will be required to abide by the Company’s Personnel Policies Manual dated
March 1, 2006, as amended from time to time. You are specifically required as
part of this offer letter to sign an acknowledgment that you have read and
understand the Company’s Code of Business Conduct and Ethics.

 
 
15.
Further, by accepting this offer, you agree that you will not bring with you to
the Company, or use in any way during your employment with the Company, any
confidential information, trade secrets or proprietary materials or processes of
any former employer, company or individual for whom you have performed services.
By accepting this offer, you also agree that during the term of employment with
the Company, you will not engage in any other employment, occupation,
consulting, or other business activity directly related to the business which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company.

 
 
16.
The Company looks forward to a beneficial relationship. Nevertheless, you should
be aware that your employment with the Company is for no specified period and
constitutes at-will employment.  As a result, you are free to resign at any
time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause, and with or without notice.

 
 
17.
In compliance with the Federal Immigration Reform and Control Act, you will be
required to provide the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three business days of the Effective Date, or our
employment relationship with you at any time may be terminated as required by
law.

 
 
18.
By accepting this offer, you acknowledge and agree that this document represents
the definitive offer by the Company with regard to your employment and that it
supersedes any other agreement, either oral or written, relating to your
employment with the Company. Any modification to the terms of this offer must be
evidenced by an appropriately executed written agreement between you and a
Company Officer in order to become binding on the Company.

 
 
19.
The validity, interpretation, construction and performance of this offer letter
shall be governed by the laws of the State of California.

 
 
 

--------------------------------------------------------------------------------

 


Please note that our offer is contingent upon a successful clearance of a
background check, references and your written acceptance of the Company’s Code
of Business Conduct and Ethics. This offer will remain open until April 14,
2011. Acceptance of this offer should be acknowledged by signing both originals
and returning one original to me. Let me indicate how pleased we all are to
extend this offer, and how much we look forward to working together.
 
Sincerely,
 

       /s/ Masaaki Nishibori      Chief Executive Officer                
 Agreed to and Accepted:      Signature   /s/ Timothy Page                     
                         Printed Name:_Timothy Page   Date   April 14, 2011  

 
 

--------------------------------------------------------------------------------